Citation Nr: 1434512	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-00 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1. Entitlement to an evaluation in excess of 40 percent for absence of the left eye (claimed as loss of left eye) with phthisis. 

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John March, Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to November 1968.  

This appeal to the Board of Veterans Appeals (Board/BVA) is from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, reasonably raised by statements of the VA examiner in August 2012, and has included such claim on the title page. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, TDIU is an element of an initial rating or increased rating claim).


FINDINGS OF FACT

1. The Veteran has anatomical loss of the left eye, visual acuity in the nonservice-connected right eye of 20/40 or better (corrected), and is unable to wear a left eye prosthesis. 

2. The competent evidence of record indicates that the Veteran's service-connected disabilities, and particularly those of the left eye, render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a 50 percent rating, but no higher, for the absence of the left eye with phthisis and inability to wear prosthesis, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.383, 4.3, 4.7, 4.75 (e), 4.79, Diagnostic Code 6063 (2013).

2. The criteria for entitlement to a TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.

Ideally, this notice should precede the initial adjudication of the claim by the RO as the Agency of Original Jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant notice of the information and evidence not previously provided, if any, which will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2009 that fully addressed all notice elements and was sent prior to the initial RO decision, so in the preferred sequence.  Indeed, even had it not been, VA would only need to provide the necessary notice, give the Veteran opportunity to submit additional evidence and/or argument in response, and then readjudicate the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC). This would preserve the intended purpose of the notice in that it still gives him meaningful opportunity to participate effectively in the adjudication of his claim.  In other words, it would rectify ("cure") any timing defect in the provision of the notice. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  He was provided notice regarding disability ratings and effective dates as mandated by the Court in Dingess.  He therefore has received all required notice concerning his claims that are being decided.

VA also as mentioned has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of relevant records, both concerning his pertinent evaluation and treatment during service and since, so his service treatment records (STRs) and post-service VA and private treatment records.  This additional duty also includes providing an examination for an opinion when necessary to decide the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the STRs and post-service VA clinical records, to include records from the Social Security Administration (SSA).  Additionally, the Veteran was afforded VA medical examinations regarding his increased-rating claim.  The examinations were comprehensive and included physical findings and complete rationales for the findings and conclusions.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained and that is obtainable.  Hence, no further notice or assistance to him is required to fulfill VA's obligations in the development of his claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  VA adjudicators are required to take this change in severity of the disability into consideration, and make the rating track this change, regardless of whether the rating is an established rating or initial rating. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical. Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Absence of Left Eye with Phthisis

This service-connected disability has been rated as 40-percent disabling by the RO under the provisions of 38 C.F.R. § 4.79, DC 6066.  The Veteran contends this rating does not adequately reflect the level of impairment caused by this disability.  He specifically asserts that his left eye socket is badly deformed and that it is constantly painful, sore, and swollen.  As a result, he is unable to wear his left eye prosthesis.  Therefore, he maintains that a higher rating is warranted.  

The Board briefly notes that the Veteran is currently in receipt of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k), and 38 C.F.R. § 3.350(a) on account of anatomical loss of one eye.  Additionally, he is service-connected for related scars to the left eye lid and left malar area under Diagnostic Code 7800. 

Subject to the provisions of 38 C.F.R. § 3.383(a), if visual impairment of only one eye is service connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment. 
38 C.F.R. § 4.75. 

Under 38 C.F.R. § 3.383(a)(1), compensation is payable for the combinations of service-connected and nonservice-connected disabilities, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  With respect to the eyes, this applies when there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less. 
38 C.F.R. § 3.383(a)(1). 

A 40 percent schedular rating is assigned for anatomical loss of one eye when visual acuity in the other eye is 20/40 or better. 38 C.F.R. § 4.79, Diagnostic Code 6063.

The Board notes that the Veteran's left eye disability has been rated under 38 C.F.R. § 4.79, DC 6066.  This DC pertains to situations where visual acuity in one eye is 10/200 or better.  DC 6063 concerns situations where there is anatomical loss of one eye.  Id.  As his left eye has been enucleated (i.e., removed), there is anatomical loss of this eye.  As such, DC 6063 is the more appropriate DC under which to rate his service-connected disability.  It is permissible to change the DC under which a Veteran's disability is rated, provided there is sufficient explanation. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The assignment of a particular DC is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Tedeschi v. Brown, 7 Vet. App. 411 (1995).  As explained above, a rating under DC 6063 better characterizes the Veteran's left eye disability since it involves removal of this eye (anatomical loss of the eye).  Thus, DC 6063 is more appropriate than a rating under DC 6066.  

The Veteran's claim for a higher rating was received in July 2009.  A review of the pertinent VA treatment records and examination reports shows that he underwent VA eye examinations in September 2009, March 2011, and August 2012.  On VA eye examination in September 2009, his uncorrected right eye vision was 20/110 and corrected right eye vision was 20/20.  On VA examination in March 2011, his uncorrected right eye vision was 20/125 and corrected right eye vision was 20/25.  Finally, on VA examination in August 2012, his uncorrected right eye distance vision was 20/200; uncorrected right eye near vision was 20/200; corrected right eye distance vision was 20/40 or better; and corrected right eye near vision was also 20/40 or better.  In addition to anatomical loss of the left eye without prosthesis (note: in spite of a June 2011 left orbital reconstruction, the Veteran is unable to wear his eye prosthesis because it is very painful - see VA treatment records/examination reports), the August 2012 VA examiner further diagnosed dry eye syndrome, cataract, and open angle glaucoma of the right eye.  There were no findings of any impairment with respect to his peripheral field of vision.  

In this case, although the Veteran has minor impaired visual acuity in his nonservice connected right eye, as well as diagnoses of right eye glaucoma, dry eye, and cataract, his visual acuity in his right eye is better than 20/200 (corrected)  - indeed much better as evidenced by the multiple VA eye examination reports of record.  Again, there are also no findings of any impairment with respect to his peripheral field of vision.

Therefore, in light of the applicable VA regulations, the visual acuity in his nonservice-connected right eye is considered no worse than 20/40 for rating purposes.  And, as noted above, 40 percent is the highest schedular rating available when there is anatomical loss of one eye (here, the left eye) and visual acuity in the other eye (here, the right eye) is 20/40 or better.  Accordingly, an increased rating based on visual acuity of the non-service connected right eye under Diagnostic Code 6063 is not warranted.  

Despite the above, however, 38 C.F.R. § 4.75(e) (General considerations for evaluating visual impairment) provides that, when the claimant has anatomical loss of one eye and is unable to wear a prosthesis, as in this case, the rater should increase the evaluation for visual acuity under Diagnostic Code 6063 by 10 percent.  

Again, the medical evidence of record (including the most recent VA examination in August 2012), establishes that the Veteran has been unable to wear his left eye prosthesis due to pain, swelling, and residual inflammation throughout the entire course of this appeal.  Accordingly, applying the provisions of 38 C.F.R. § 4.75(e) as set forth above, a 50 percent evaluation (i.e., the currently assigned 40 percent plus an additional 10 percent for inability to wear prosthesis) under Diagnostic Code 6063 is warranted in this case.  

Therefore, an increased rating of 50 percent, but no higher, for anatomical loss of the left eye with phthisis and inability to wear prosthesis, is granted.  The Board has considered whether higher or separate ratings could be granted under any other applicable diagnostic codes, but finds that Diagnostic Code 6063 in conjunction with 38 C.F.R. § 4.75(e) provides for the highest schedular rating in this case.  

In making this determination, the Board also has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected enucleation of the left eye. 

Neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating. See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors that may be considered to be exceptional or unusual with respect to the service-connected enucleation of the left eye.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for this disability. There is no unusual clinical picture presented, nor is there any other factor that takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the anatomical loss of the left eye presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is unwarranted under 38 C.F.R. § 3.321 (b)(1). 

TDIU

As noted above, TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In addition to statements made by the August 2012 VA examiner (discussed below), the Veteran has consistently maintained that he is unable to work due to his service-connected disabilities.  See, e.g., July 2011 Statement from Veteran.  The record establishes that he has not been employed since 2004. 

The Veteran is currently service-connected for the following disabilities: absence/loss of left eye with phthisis, evaluated as 50 percent disabling; posttraumatic stress disorder, currently evaluated as 30 percent disabling; diabetes mellitus, type II, currently evaluated as 20 percent disabling; residuals of shrapnel wound, left eyelid and left malar area, currently evaluated as 10 percent disabling; scars, residual of shrapnel wounds, left upper arm and left forearm, currently evaluated as 0 percent disabling; and skin condition, both legs and ankles, currently evaluated as 0 percent disabling.  His combined disability rating is 70 percent. 

In an August 2012 VA examination report, the examiner opined that the absence of the left eye, and cataract in the right eye would render the Veteran unable to secure and maintain gainful employment.  Moreover, all employment would be impacted by decreased depth perception, visual fields, and binocular vision from the absence of the left eye.  

There are no opinions of record to the contrary.

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). 

VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In this case, the Veteran's combined disability rating as of November 5, 2009, is 70 percent; and, when considering the service-connected disabilities affecting the left eye as one disability (i.e., disabilities resulting from common etiology or a single accident) pursuant to 38 C.F.R. § 4.16(a), a single rating of 60 percent is established.  Specifically, the Veteran's service-connected anatomical loss of the left eye (50%), and residual shrapnel scarring of the left eye lid/left malar area (10%) combine, under 38 C.F.R. § 4.25, to a rating of 60 percent.  

As the percentage threshold is met, the only remaining question is whether the Veteran is unemployable due to his service-connected left eye disability. 

The law provides that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.  Moreover, a veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a).  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The evidence, which includes the Veteran's competent and credible statements, as well as the August 2012 VA medical opinion, overwhelmingly establishes that the Veteran's service-connected left eye disability (namely, anatomical loss of the left eye) renders him unemployable, particularly when considering the decreased depth perception, visual fields, and binocular vision resulting from the absence of the left eye.  As there is no opinion to the contrary, the criteria for entitlement to a TDIU are met. 

When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  In Gilbert the court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In Gilbert, the court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails. 

Resolving all doubt in favor of the Veteran, a TDIU is warranted. 


ORDER

A 50 percent rating, but no higher, for the absence of the left eye with phthisis and inability to wear prosthesis, is granted. 

A TDIU is granted. 



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


